THE THIRTEENTH COURT OF APPEALS

                                    13-18-00097-CV


                              Rosa Linda Sanchez Gault
                                          v.
                                    William Gault


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                          Trial Cause No. 2017-DCL-5707-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court REVERSED IN PART and RENDERED IN PART, in

accordance with its opinion. Costs of the appeal are adjudged 50% against appellant,

Rosa Linda Sanchez Gault and 50% against appellee, William Gault.

      We further order this decision certified below for observance.

August 26, 2019